Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Applicant's election with traverse of Group I in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of both groups does not place a serious burden on the examiner.  This is not found persuasive because a search of the withdrawn group would not encompass a search of the elected group.  A search of the withdrawn group would include classifications and keywords which would not be necessary for the elected group, and art directed to the withdrawn group would not necessarily include the limitations of the elected group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fassell (US 3852124).
Regarding Claim 1, Fassell teaches a sealing process comprising impregnating an oxide layer of an anodized metal (abstract) with a corrosion inhibitor by contacting the oxide layer with a first corrosion inhibitor solution at a first temperature (col. 1 ln. 40-56) and sealing the impregnated oxide layer of an anodized metal by contacting the impregnated oxide layer with a second corrosion inhibitor solution at a second temperature (col. 1 ln. 57-col. 2 ln. 8), the first corrosion inhibitor solution has a corrosion inhibitor concentration greater than the second corrosion inhibitor solution (Table I) and wherein the first temperature is less than the second temperature (col. 2 ln. 6-8).
Regarding Claim 8, Fassell teaches wherein the anodized metal comprises anodized aluminum (abstract).
Regarding Claims 13-14, Fassell teaches wherein the first temperature is 160F and wherein the second temperature is 180F (Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fassell (US 3852124).
	Regarding Claims 4-5, Fassell teaches wherein the first corrosion inhibitor solution has a corrosion inhibitor concentration of 1-7 grams per liter, i.e. 1000-7000 ppm (col. 2 ln. 51-55).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the concentration of Fassell to be any of the taught concentrations, including those within the claimed range, because Fassell teaches they are all suitable concentrations for use with the invention.
	Regarding Claims 9-10, Fassell teaches the first corrosion inhibitor solution has a pH of 2-6.5 and the second corrosion inhibitor solution has a pH of 2-10 (col. 1 ln. 49-col. 2 ln. 5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the pH of Fassell to be any of the taught pH’s, including those within the claimed range, because Fassell teaches they are all suitable for use with the invention.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fassell (US 3852124) as applied to claims 1, 8, and 13-14 above, and further in view of Yoshikawa (JPH05311458A).  A machine translation of Yoshikawa is attached as an English equivalent and is used in the citations below.
Regarding Claims 2-3, Fassell teaches wherein the second corrosion inhibitor solution comprises a chromate (col. 1 ln. 57-59).  Fassell does not teach wherein the first corrosion inhibitor solution and the second corrosion inhibitor solution comprise a trivalent chromate; however, Yoshikawa teaches a two stage chromate sealing method (pg. 3, “Means for Coating Chromate Solution”).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the two stage sealing method of Fassell to include a two chromate sealing solutions, as taught in Yoshikawa, because they are known sealing solutions for two stage sealing in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sealed product of Fassell with two chromate sealing solutions as in Yoshikawa.

Claim(s) 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fassell (US 3852124) as applied to claims 1, 8, and 13-14 above, and further in view of Moji (US 4504325).
	Regarding Claims 6-7, Fassell teaches the chromate sealing solution having a chromate concentration of 4.12 g/l (Table I) and does not explicitly teach a concentration of 10-200 ppm; however, Moji teaches a chromate corrosion inhibitor sealing solution having a chromate concentration of 20-200 ppm (col. 4 ln. 7-24).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the chromate sealing solution of Fassell to include solution concentrations as taught in Moji because they are known sealing solutions concentrations in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sealed product of Fassell with a sealing solution concentration as taught in Moji.
	Regarding Claims 11-12, Fassell teaches the contact time with the first corrosion inhibitor solution is 10 minutes (Table I).  Fassell does not explicitly teach wherein contacting the oxide layer with a first corrosion inhibitor solution occurs for less time than contacting the impregnated oxide layer with a second corrosion inhibitor solution or the contact time with the second corrosion inhibitor solution is greater than or equal to 10 minutes and less than or equal to 30 minutes; however, Moji teaches contact with a chromate sealing solution wherein contact time is not critical and can range from 5 to 60 minutes without adverse effect.  Moji teaches a preferred contact time in the range of 23 to 28 minutes (col. 4 ln. 40-45).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the contact time of Fassell to include times as taught in Moji because they are known times in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sealed product of Fassell with a sealing solution contact time as taught in Moji.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712